Citation Nr: 1740542	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-06 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1961 to July 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REMAND

The Veteran's claim requires additional development.  The Board sincerely regrets the delay that this will cause, but it is necessary to ensure his due process rights are met.

The Veteran has asserted that his hearing loss has increased in severity since the previous VA hearing loss examination, which was conducted in July 2012.  Accordingly, an updated examination must be conducted.  Further, the Veteran and his wife have repeatedly argued that the Veteran has additional symptoms related to his hearing loss, including dizziness and nausea.  On remand, the examiner must address these additional symptoms.

Further, the record shows the Veteran had a hearing test at his local VA outpatient clinic, in February 2012, but neither the audiogram nor the results of the hearing test are set forth in the record.  On remand, this test shall be obtained, along with any other VA audiological or otolaryngological records created since November 2013.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA audiology and VA otolaryngology records dated from November 2013 forward.  Obtain a copy of the hearing test conducted at the VA outpatient clinic in February 2012.

2.  After receipt of records, schedule an appropriate examination for a report on the current severity of the Veteran's hearing loss.  A complete examination is to be conducted, and the examiner is asked to elicit from the Veteran a detailed history of his symptoms.

The Veteran and his wife assert that the Veteran has symptoms of dizziness and nausea that are related to his hearing loss and tinnitus.  The examiner is asked to address any symptoms that are part of the hearing loss disability, and the severity thereof.

All opinions must be accompanied by explanatory rationale.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




